Title: Agreement between the American Commissioners and Louis-Guillaume-Servais des Hayes de La Radière, 17 February 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,La Radière, Louis-Guillaume-Servais des Hayes de
To: 


At Paris, this 17th Day of February, 1777.
Whereas le Sr. Laradiere Major du Corps Royal du genie, in the Service of his most Christian Majesty, not having obtain’d his Leave of Absence when the Agreement between us and Messieurs le Chevalier du Portal, de Laumoy, and Gouvion, was concluded, viz. on the 13th of this Instant, could not become a Party by signing the said Agreement, but having now that Leave, is ready to enter into the same Engagements; We the undersigned do hereby agree that the same Terms and Stipulations entred into between us and the Gentlemen above mentioned, and contained in the said Agreement, shall be granted and observed, with Regard to M. Laradiere, in every Respect, he performing the same Duties therein engaged to be performed by them, which he hereby promises accordingly.
Agreemt. with M. Laradiere
 
Notation: Laradiere
